

117 HR 4266 IH: Energy Poverty Prevention and Accountability Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4266IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Hern (for himself, Mr. Weber of Texas, Mr. Cole, Mr. Hice of Georgia, Mr. Stauber, Mr. Newhouse, Ms. Cheney, Mr. Reschenthaler, Mr. Allen, Mr. Mullin, and Mr. Pence) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, Energy and Commerce, the Budget, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent energy poverty in at-risk communities, and for other purposes.1.Short titleThis Act may be cited as the Energy Poverty Prevention and Accountability Act.2.Statement of policyIt is the policy of the United States that—(1)all citizens should have equal access to affordable and reliable energy to maintain personal health and economic security;(2)the United States should mitigate the disparate impact of increases in the cost of energy on at-risk communities because such communities are more likely to have a fixed income and spend a higher percentage of their income on energy than the general population; and(3)to prevent energy poverty and to ensure that each at-risk community has access to affordable energy, the United States should ensure that laws relating to environmental and energy policy, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.), do not have the effect of increasing the cost of energy for any at-risk community.3.Department of the Interior report on access to reliable and affordable energyNot later than 1 year after the date of enactment of this section, the Secretary of the Interior shall submit to Congress a report that—(1)identifies barriers to the ability of at-risk communities that live on or near Federal land or Tribal land to access reliable and affordable energy, including how the presence of adequate energy transmission infrastructure affects such access; and(2)recommends actions that the Secretary of the Interior and the Chief of the Forest Service could take to reduce the barriers described in paragraph (1), including by—(A)establishing lower fees or lowering other costs;(B)streamlining the approval of rights-of-way on Federal land and Tribal land;(C)encouraging private energy sector investment in Federal land and Tribal land; and(D)rapidly developing electric transmission and delivery systems in remote areas.4.Congressional Budget Office estimates for effects on energy pricesThe Director of the Congressional Budget Office shall include in each applicable estimate required under section 402 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 653) an estimate of how the bill or resolution will affect the cost of energy for at-risk communities.5.Government Accountability Office identification of energy poverty(a)Analysis(1)In generalThe Comptroller General of the United States shall conduct an analysis of Federal energy and environmental laws, regulations issued by the Secretary of the Interior and the Chief of the Forest Service that relate to energy and environmental policy, and State renewable portfolio standards to determine how such laws, regulations, and standards affected the following for at-risk communities during the preceding fiscal year:(A)Electricity prices.(B)Home heating prices.(C)Gasoline prices.(D)Motor vehicle prices.(E)Natural gas prices.(F)Household appliance prices.(2)ReportNot later than 1 year after the date of enactment of this section, the Comptroller General of the United States shall submit to Congress a report on the analysis conducted under paragraph (1).(b)Energy poverty(1)In generalThe Comptroller General of the United States shall develop criteria to determine whether an at-risk community is experiencing energy poverty.(2)ReportNot later than 1 year after the date of enactment of this section, the Comptroller General of the United States shall submit to Congress a report that—(A)identifies, by location and type of at-risk community, which at-risk communities are experiencing energy poverty; and(B)provides recommendations on how to reduce such energy poverty.6.Office of Management and Budget review of energy regulations(a)In generalThe Director of the Office of Management and Budget shall review each applicable energy regulation to determine if any applicable energy regulation imposes, relative to the general population, disproportionate costs on at-risk communities.(b)PublicationNot later than 180 days after the date of the enactment of this section, the Director of the Office of Management and Budget shall publish in the Federal Register the results of the review required under subsection (a).7.Energy poverty study required for certain Executive action(a)In generalNotwithstanding any other provision of law, the President or a designee of the President may only carry out an activity described in subsection (b) if the Secretary of the Interior has fulfilled the requirements described in subsection (c) with respect to such activity.(b)ActivitiesAn activity, as referred to in subsection (a), is one or more of the following: (1)Declaration of a moratorium on the leasing of Federal lands for the drilling, mining, or collection of oil, gas, or coal, or related activities unless such moratorium is authorized by Federal statute. (2)An action that would prohibit or substantially delay, with respect to Federal land, the issuance of—(A)a new oil and gas lease, drill permit, approval, or authorization;(B)a new coal lease, permit, approval, or authorization; or(C)a new hard rock (including the list of critical minerals published in the notice of the Secretary of the Interior entitled Final List of Critical Minerals 2018 (83 Fed. Reg. 23295 (May 18, 2018))) lease, permit, approval, or authorization.(3)Withdrawal of Federal land from—(A)forms of entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; or(C)disposition under laws pertaining to mineral and geothermal leasing or mineral materials.(c)RequirementsTo fulfill the requirements described in subsection (a) with regard to an activity described in subsection (b), the Secretary of the Interior shall—(1)conduct a study to determine if the activity, relative to the general population, is likely to—(A)impose disproportionate costs on at-risk communities; or(B)increase the likelihood that at-risk communities will experience energy poverty and job losses;(2)publish such study on a public website of the Department of the Interior; and (3)transmit a report on such study to Congress.(d)Energy poverty study(1)In generalSubject to paragraph (3), upon request from an entity described in paragraph (2), a lead Federal department or agency responsible for leasing or permitting an energy or mineral development project, pipeline project, or transmission project on Federal land, in consultation with any other Federal department or agency with jurisdiction over such project, shall conduct a study relating to how such project is likely to alleviate energy poverty in at-risk communities, including by—(A)creating jobs;(B)reducing energy prices; and(C)other relevant measures identified by the lead Federal department or agency or the requestor the study. (2)RequestorsThe following entities may compel a study by request under paragraph (1):(A)The sponsor of the energy or mineral project, pipeline project, or transmission project on Federal land regarding which the study is being conducted.(B)A State or local government.(C)An Indian Tribe. (D)An entity determined appropriate by the lead agency for the relevant project. (3)Memorandum of understandingThe lead Federal department or agency with respect to the project to be studied under paragraph (1) may not begin the study until that lead Federal department or agency has entered into a memorandum of understanding with the requestor of the study. A memorandum of understanding entered into under this paragraph shall include—(A)an agreement regarding a neutral third party to conduct the study;(B)a determination of what entity (with the consent of that entity) will bear the cost of the study, which may include stakeholders other than the requestor; and(C)such other aspects of the study that the lead Federal department or agency and the requestor consider appropriate.8.DefinitionsIn this Act:(1)At-risk communityThe term at-risk community means each of the following:(A)A low-income community.(B)A minority community.(C)A rural community.(D)An elderly community.(E)A Native American community.(2)Applicable energy regulationThe term applicable energy regulation means any Federal regulation that relates to energy and—(A)has an annual effect on the economy of not less than $100,000,000;(B)results in a major increase in costs or prices for any consumer, industry, government agency, or geographic region; or(C)has a significant adverse effect on competition, employment, investment, productivity, innovation, or the ability of an enterprise based in the United States to compete with a foreign-based enterprise in a domestic or international market.(3)Designee of the PresidentThe term designee of the President includes—(A)the Secretary of Agriculture;(B)the Secretary of Energy; and(C)the Secretary of the Interior. (4)Energy povertyThe term energy poverty means a condition in which individuals and families do not have access to affordable and reliable energy to maintain economic security. (5)Federal land definedIn this section, the term Federal land—(A)means—(i)National Forest System land;(ii)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702));(iii)the outer Continental Shelf (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)); and(iv)land under the jurisdiction of the Secretary of Energy; and(B)includes land described in paragraph (1) for which the rights to the surface estate or subsurface estate are owned by a non-Federal entity.(6)State renewable portfolio standardThe term State renewable portfolio standard means any State regulation that is designed to increase the use of renewable energy sources, including wind, solar, geothermal, and biomass, to generate electricity.(7)Tribal landThe term Tribal land has the meaning given the term Indian land in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).